In an action, inter alia, for the imposition of a constructive trust and related injunctive relief, (1) the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Gowan, J.), entered March 27, 1996, which, after a hearing, declared that the plaintiff Theresa Salerno had a life estate in the premises at issue as subject to certain conditions, denied the plaintiffs’ motion for a preliminary injunction, and otherwise dismissed the complaint, and (2) the defendant cross-appeals from so much of the same order as declared that the plaintiff had a life estate in the premises.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court properly found that the defendant’s title to the property at issue was subject to the right of the plaintiff Theresa Salerno to remain there for life. We find that the requisite elements to sustain a claim for the imposition of a constructive trust were present, i.e., “(1) a confidential or fidu*489clary relation, (2) a promise, (3) a transfer in reliance thereon and (4) unjust enrichment” (Sharp v Kosmalski, 40 NY2d 119, 121; see, Simonds v Simonds, 45 NY2d 233). Further, we find no reason to disturb the Supreme Court’s imposition of certain conditions to the interest of the plaintiff Theresa Salerno. Therefore, we affirm.
The remaining arguments are without merit. Bracken, J. P., Copertino, Santucci and McGinity, JJ., concur.